Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


David Anthony Caserta, Appellant                      Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 24754).
No. 06-13-00025-CR          v.                        Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
State of Texas, Appellee                              participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, David Anthony Caserta, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 24, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk